Citation Nr: 9915193	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for a bilateral eye 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 10 percent disability rating, and denied a claim seeking 
entitlement to service connection for an eye condition.  

The Board notes that the RO also denied a claim of 
entitlement to service connection for a back disorder.  The 
veteran appealed that decision, but, in his November 1997 
Substantive Appeal, VA Form 9, he withdrew that issue from 
appellate consideration.  Therefore, it is not before the 
Board at this time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for an increased original disability 
rating for PTSD has been developed.

2.  The medical evidence shows that the veteran's service-
connected PTSD is currently manifested by nightmares of 
Vietnam, mild depression, an intense affect, occasional 
circumstantial thinking, frequent loss of train of thought, 
and some compulsion with counting of objects.  He has been 
assigned a Global Assessment of Functioning (GAF) score of 
50, due to moderate-to-severe impairment with social 
relationships.

3.  No evidence indicates that the veteran currently has an 
eye disability for VA compensation purposes.

4.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for a bilateral 
eye condition is plausible.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, and no 
more, for the veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. § 4.130, 
Part 4, Diagnostic Code 9411  (1998); 38 C.F.R. § 4.132, DC 
9411  (1996).

2.  The veteran has not presented a well grounded claim of 
entitlement to service connection for a bilateral eye 
condition, and, therefore, there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1101, 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased original rating for PTSD

a.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for PTSD and has 
appealed the initial assignment of less than full benefits.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (where a 
veteran appeals the RO's initial assignment of a rating, for 
a service-connected disorder, that constitutes less than a 
complete grant of benefits permitted under the rating 
schedule, he has established a well-grounded claim).  The 
veteran has not alleged that there is evidence available and 
not currently of record in support of his claim.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a)  (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

b.  Evidence

Service medical records show no treatment for PTSD or any 
other psychiatric problems.  Both the veteran's September 
1968 induction medical examination report and July 1971 
separation medical report indicate that his psychiatric 
status was normal.

Service personnel records show that the veteran was an 
assistant gunner in Vietnam for over a year during the 
Vietnam era, from March 1969 to April 1970.

Lay statements from the veteran assert that he was involved 
in frequent combat with the enemy in Vietnam.  He stated that 
he was exposed to many stressors, including killing the enemy 
and seeing fellow servicepersons killed or injured.

VA outpatient records are dated from October 1993 to March 
1997.  They show that the veteran was first seen for mental 
health problems, thought to be a possible anxiety disorder or 
PTSD, in August 1996.

A September 1996 record shows that the veteran went to the 
emergency room with psychiatric complaints due to combat in 
Vietnam.  Objective evaluation indicated that he was alert 
and oriented, talkative, and with good memory.  He had a 
flattened affect and depressed mood.  Concentration was fair 
and judgment was intact.  He had no loosening of 
associations, hallucinations, or suicidal or homicidal 
ideation.  Impression was chronic PTSD and adjustment 
disorder with depressed mood and dissociative features.

VA outpatient record from October 1996 show that the veteran 
was enrolled in a mental health hospital day program. 
Treatment notes show that he had complaints of inability to 
get close to other people, frequent nightmares, and 
hypersensitivity to sudden noises.  

An October 1996 VA mental status examination was positive for 
nightmares and intrusive thoughts of Vietnam, mildly 
depressed mood, suspiciousness, and mild concentration 
impairment.  Thought processes, affect and judgment were 
adequate.  The veteran denied suicidal or homicidal ideation.  
He seemed to have a compulsion with the counting of objects.  
He was well oriented.  The veteran underwent psychological 
testing, which supported a diagnosis of PTSD.  Diagnostic 
impressions were of PTSD, chronic, mild to moderate; 
obsessive-compulsive disorder; and personality disorder.  A 
Global Assessment of Functioning (GAF) score of 65 was 
provided.

A November 1996 VA record shows that the veteran was taking 
medication to help him sleep.

The veteran underwent VA PTSD examination in December 1996.  
The report of that examination reiterates the veteran's 
service history.  It reflects, according to the veteran, that 
he could not relate to people since returning from Vietnam, 
that he felt guilty about killing a child in Vietnam, that he 
was unable to hold a steady job and had not worked since 
1982, and that he had been homeless.  He admitted to wanting 
to kill himself, having a bad temper, and waking up at night 
feeling like he was in combat again.  Mental status 
examination revealed that he was pleasant and cooperative.  
He interacted and related appropriately.  He had increased 
intensity of affect and constricted responses.  Thought and 
feelings were intensely related to thought content.  No 
suicidal or homicidal ideation was revealed.  He had feelings 
of hopelessness, low self-esteem, and discouragement.  The 
veteran was able to perform simple mental calculations.  
Diagnosis was PTSD, chronic, severe.  A GAF score of 50 was 
provided.  The examiner remarked that the veteran had 
moderate to severe difficulty in social interactions and 
interpersonal relationships.  He was unable to keep a steady 
job, was very distrustful of others, and had no friends.  At 
times, his thinking was circumstantial.  He was overly 
inclusive of minute and irrelevant details and frequently 
lost his train of thought.  This occurred at times when he 
was under stress.

VA outpatient records from January 1997 to March 1997 
indicate that the veteran participated in a PTSD clinic.  
They indicate that he had a past problem with polysubstance 
abuse and that he was currently on several medications for 
his psychiatric symptoms.  A February 1997 social worker's 
clinical impression was PTSD and history of alcohol abuse.  A 
GAF score of 55 was provided.  A March 1997 physician's 
assessment was obsessive-compulsive disorder with PTSD 
segment.  Another GAF score of 55 was provided.

c.  Analysis

As stated above, the RO denied the veteran's claim for an 
increased disability rating for PTSD in its February 1997 
decision.  The veteran believes that a rating is excess of 10 
percent is warranted.  After careful review of the record, 
the Board agrees.

Under the current regulations, a 10 percent disability rating 
is warranted for PTSD with "[o]ccupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication."  38 C.F.R. § 4.130, DC 
9411  (1998)

A 30 percent rating is warranted for PTSD when there is 
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  Id.

A 50 percent disability evaluation is warranted when PTSD 
reflects "[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  Id.

In order to be assigned a 70 percent disability evaluation, 
the evidence must show that there is occupational and social 
impairment, with deficiencies in most areas, such a work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

Finally, a 100 percent rating is for application where there 
is evidence of total occupational and social impairment, due 
to such symptoms as, gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  Id. 

In this case, the Board finds that the veteran's PTSD is of 
such severity as to warrant a 50 percent rating under the 
Rating Schedule.  In granting this benefit, the Board has 
given the veteran the full benefit of the doubt as required 
by 38 U.S.C.A. § 5107(b)  (West 1991).  

In arriving at its decision, the Board finds that the 
December 1996 VA examination report is the most probative 
medical evidence.  It is both recent and is the product of a 
very thorough, specific PTSD evaluation by a trained PTSD 
examiner.  That report indicates that the veteran had an 
intense affect, occasional circumstantial thinking, and 
frequent loss of train of thought.  These symptoms are 
reflective of a 50 percent disability rating under the Rating 
Schedule.  A 50 percent rating is also consistent with the 
other medical evidence, which indicates that the veteran had 
a flattened affect, a depressed mood, mild concentration 
impairment, and nightmares and intrusive thoughts of Vietnam.

The Board acknowledges that the medical evidence consistently 
shows that the veteran was alert and well oriented and that 
he had adequate judgment and memory, as well as no loosening 
of associations.  While these symptoms would otherwise 
suggest that his PTSD is only 30 percent disabling, the Board 
puts significant weight on the VA PTSD report's assignment of 
a GAF score of 50.  That score is indicative of definite 
occupational and social impairment.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC CRITERIA FROM DSM-IV 47  (1994).  
Therefore, the Board finds that the veteran is entitled to 
the benefit of the doubt and is entitled to a 50 percent 
disability rating.  

At the same time, the Board finds that a 70 percent 
disability rating is not warranted.  To be so entitled, the 
evidence would have to indicate deficiencies in most areas of 
occupational and social life, with suicidal ideation, 
illogical speech, near-continuous panic, spatial 
disorientation, neglect of personal appearance, and other 
symptoms.  38 C.F.R. § 4.130, DC 9411  (1998).  The veteran 
was noted to have some compulsion with counting of objects, 
but he is consistently reported to have no suicidal ideation 
and none of the other above-listed manifestations of a 70 
percent disability rating.  The Board has given the veteran 
the benefit of the doubt in its assignment of a 50 percent 
rating; a 70 percent rating is clearly not warranted.  Id.

The Board notes that the veteran's accredited representative 
has correctly pointed out that the regulations pertaining to 
psychiatric disorders changed during the pendency of the 
veteran's claim.  Specifically, the veteran filed his claim 
in October 1996 and the regulations were amended in November 
1996.  See 38 C.F.R. § 4.132, DC 9411  (1996).  Therefore, 
the Board must consider both sets of regulations and to 
evaluate the veteran's disability under the one most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1990).  In this regard, the Board finds that the new 
regulations are most beneficial to the veteran's claim.  
Under the old regulations, a 50 percent rating was warranted 
when the "[a]bility to establish or maintain effective or 
favorable relationships with people is considerably 
impaired" and "[b]y reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels or so reduced 
as to result in considerable industrial impairment."  
38 C.F.R. § 4.132, DC 9411  (1996).  Thus, under the old 
regulations, the veteran would need to show "considerable" 
industrial and social impairment, whereas, under the amended 
regulations, the standard was merely social and occupational 
impairment with "reduced reliability."  38 C.F.R. § 4.130, 
DC 9411  (1998).  In any event, the Board specifically finds 
that the veteran is not entitled to a disability rating in 
excess of 50 percent under the old regulations.  Under those 
regulations, a 70 percent rating was warranted for severe and 
persistent psychoneurotic symptoms causing severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people. 38 C.F.R. § 4.132, DC 
9411  (1996).  In this case, the veteran's symptoms do not 
have the necessary severity or persistence.  The evidence 
shows that his depressed mood was "mild," that he had 
circumstantial thinking "at times," and that his overall 
social impairment was "moderate-to-severe."  While the VA 
PTSD report shows a GAF score of 50, other recent medical 
evidence indicates a GAF as high as 65.

Since the amended regulations pertaining to PTSD are most 
beneficial to the veteran and the RO considered the veteran's 
claim under the amended regulations, the Board finds that the 
RO's failure to consider the old regulations was merely 
harmless error.  See Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994) (failure to address a specific regulatory 
provision involves harmless error unless the outcome would 
have been manifestly different).

The Board notes that, as his accredited representative has 
pointed out, the veteran has appealed the initial assignment 
of a disability rating.  This necessitates that the Board 
consider whether or not he was entitled to a disability 
rating in excess of 50 percent at any time during the 
pendency of this appeal, even if only temporarily.  Fenderson 
v. West, 12 Vet. App. 119, 126 (separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings) (citations 
omitted); see 38 C.F.R. §§ 3.400, 3.500  (1998).  In this 
case, the Board finds that the veteran was not entitled to a 
disability rating in excess of 50 percent at any time during 
the pendency of this appeal.  No medical evidence at any time 
shows manifestations of PTSD indicative of a disability 
rating in excess of 50 percent.

d.  Conclusion

In light of the above, the Board finds that a 50 percent 
disability rating is warranted for the veteran's service-
connected PTSD.  Thus, his claim for an increased disability 
rating is granted.


II.  Service connection for a bilateral eye condition

a.  Background
The veteran is also seeking entitlement to service connection 
for a bilateral eye condition.
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).
In determining whether the veteran is entitled to service 
connection, the Board must first determine whether his claim 
is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81  (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. §  1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

b.  Evidence

Service medical records show that the veteran entered active 
duty with no reported eye defects.  Outpatient record 
indicates that he was seen in June 1971 for complaints of 
photophobia.  After objective examination, the diagnosis was 
emmetropia.  No treatment was necessary.  The veteran was 
offered tints or sunglasses, but refused them.  The July 1971 
separation medical report indicates that the veteran's eye 
status was normal.

Subsequent to service, the only medical evidence pertaining 
to the veteran's eyes is a December 1996 VA visual 
examination report.  It indicates that he had noticed some 
decreased vision and some photophobic symptoms in the past.  
He had never worn glasses.  Objective examination indicated 
that near Jaeger visual acuity was 7 in the right eye and 6 
in the left eye.  Uncorrected far vision was 20/20 in the 
right eye and 20/25 in the left eye, both correctable to 
20/20.  No diplopia or visual field defect was present.  
External, slit lamp, and funduscopic examinations were normal 
before and after dilation.  Intraocular tension was 13 
bilaterally.  Diagnosis was presbyopia and hyperopia.

c.  Analysis

In order to have a well-grounded claim, the claims file must 
contain some medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  After review of the entire 
evidence of record, the Board finds no competent evidence 
that the veteran currently has an eye disability for VA 
compensation purposes.  Specifically, the only recent medical 
evidence pertaining to the veteran's eyes is the December 
1996 VA visual report, which reveals no eye pathology.  That 
report reflects that the veteran only had presbyopia and 
hyperopia.  The regulations pertaining to VA disability 
compensation specifically state that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of VA legislation.  
38 C.F.R. §§ 3.303(c), 4.9  (1998).

Overall, the Board is sympathetic to the veteran's claim that 
he currently has an eye condition; however, the Board cannot 
well-ground the veteran's claim and decide it on the merits 
without the existence of competent evidence suggesting that 
he has a current disability.  Under these circumstances, the 
Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim for 
service connection, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  As a result, his claim must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claim	.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).


ORDER

An increased evaluation of 50 percent, and no more, for PTSD 
is granted, subject to the law and regulations governing the 
payment of monetary awards.

The claim of entitlement to service connection for a 
bilateral eye condition is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

